99Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/23/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, the non-patent literature “CHiLO: Decentralized Learning Platform using Blockchain” lacks a translated copy. It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0071, line 1, and other locations in the specification, the term “TLE” is used without a written out version to understand what the term stands for.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 8, the claim recites the limitation “the processor weights the number of hops on a basis of a number of people intervening between the educator having the second learning unit and the learner” in lines 3-5. In the specification, paragraphs 0081-0082, the weighting of the number of hops is described as first counting the number of people and then performing weighting based on unclear criteria. The specification does not include sufficient written description of the algorithm for calculating a weight as the specification only mentions “virtually setting” (0082, lines 2-15) the value of the hops without providing sufficient explanation of how the values are set. Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
In regards to claim 9, the claim recites the limitation “the processor weights the number of hops on a basis of the method of knowledge propagation” in lines 3-5. In the specification, paragraph 0083, the weighting of the number of hops is described as first counting the number of people and then performing weighting based on unclear criteria. The specification does not include sufficient written description of the algorithm for calculating a weight as the specification only mentions “virtually setting” (0083, lines 13-18) the value of the hops without providing sufficient explanation of how the values are set. Additionally, the specification in paragraph 0083 only states that the different methods may have values set larger or smaller relative to each other without providing sufficient description of how the values are calculated/weighted. Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relevance to a registered topic" in claim 6, line 4 is a subjective terminology, which renders the claim indefinite.  While the applicant can use a subjective terminology as part of the claim limitation; the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree (see MPEP 2173.05). The term "relevance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, paragraph 31-32 of the applicant specification only provides a passing mention of how the relevance is determined by using a vector space model without providing an explanation on how this vector space model can be used to determine some standard for measuring the scope of the term.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 16 recite a process for processing information including the step of certifying a first learning unit of a learner on a basis of information indicating knowledge of an educator who educates the learner and a predetermined condition. The recited step, under its broadest reasonable interpretation, is an evaluation of a learning event or topic learned by a student/learner based on the knowledge level of an educator and a passed conditional. The recited step, as drafted, is a process that is a method of applying an abstract idea, specifically a mental process (evaluation) capable of being performed in the mind except for the recitation of a process [claim 1] and computer to perform the process [claim 16]. The additional elements are said with such a high level of generality that they are interpreted as a generic computing device. As such the additional limitations fall under the “apply it” limitation of the judicial exception and do not integrate the abstract idea into a practical application or meaningfully limit the practice of the abstract idea. Since the claims do not recited additional elements, the claim limitations, under their broadest reasonable interpretation, include a mental process, and thereby, the limitations fall under the abstract ideas judicial exception. Accordingly, claims 1 and 16 recited an abstract idea.
This judicial exception is not integrated into a practical application because the claims do not recited additional elements beyond the abstract idea and a generic computer (the processor first recited in claim 1, and “a computer” in claim 16; also described in Paragraphs 0108-0126 and 0133-0134). The specification shows that the process can be performed on a generic computing device such as the exemplary devices include mobile phones, tablet computers, desktops, and other devices (0133) and composed of generic computer components as described in paragraphs 0108-0126. As such, the claims do not meaningfully limit the practice of the abstract idea and are directed to an abstract idea. The claims do not include additional elements and therefore do not amount to significantly more than the judicial exception. As such, the claims, under their broadest reasonable interpretation, are directed to an abstract idea without significantly more. Therefore, claims 1 and 16 are not drawn to eligible subject matter.
Claims 2-15 are dependent from claim 1 and include all the limitations of the independent claim. Therefore, the dependent claims recite the same abstract idea. The limitations of the dependent claims fail to amount to significantly more than the judicial. For example:
The limitations of claims 2 and 4-6 further expound on how the knowledge of the educator and learner are classified (numerically) and how the predetermined condition is fulfilled. The steps of fulfilling the predetermined conditions are further abstract ideas as the conditions are all judgements capable of being performed in the human mind (mental processes) such as determining if the knowledge of the educator is larger than a qualifying threshold [claim 2] or sufficiently larger than the student’s knowledge level [claim 4]. The limitations fail to provide any teaching that integrates the judicial exception into a practical application or amount to significantly more than the judicial exception. For this reason, the analysis of claim 1 is also applicable to these claims.
The limitations of claims 3 and 10 are further certifications of the learning event, including using the knowledge of the learner [claim 3] and evaluation information [claim 10]. As the steps are further certifications (evaluations capable of being performed in the human mind), the claims are directed to further abstract ideas and do not meaningfully limit the practice of the abstract ideas or integrate them in to a practical application. Therefore, these claims are directed to an abstract idea without significantly more and the analysis performed on claim 1 is also applicable to these claims.
The limitations of claims 7, 11, 12, and 15 include the additional steps of obtaining data in the form of information associated with the educator [claim 7] and evaluation information [claim 11]. These steps are insignificant extra-solution activities as, under their broadest reasonable interpretation, the steps are data gathering performed before practicing the abstract idea of certifying a learning unit. Additionally, the limitations include further clarification on what type of data or information is included i.e. the evaluation information is biological information [claim 12] and therefore does not add significantly more than the judicial exception. Claim 7 further add the step of calculating a number of hops indication knowledge propagation. This is a further abstract idea as the step is a mental process (evaluation) capable of being performed in the human mind and therefore does not meaningfully limit the other abstract ideas. The limitations fail to provide any teaching that integrates the judicial exception into a practical application or amount to significantly more than the judicial exception. Therefore, the analysis performed on claim 1 is also applicable to these claims.
The limitations of claims 8-9 further expound on weighting the number of hops calculated in claim 7. The additional limitations are further abstract ideas as, under their broadest reasonable interpretation, the steps are weighting the value based on another data point (number of intermediaries [claim 8] or method of propagation [claim 9]) which are mental processes (judgements) capable of being performed in the human mind. The limitations fail to provide any teaching that integrates the judicial exceptions into a practical application or amount to significantly more than the judicial exception of claim 1. For this reason, the analysis performed on claim 1 is also applicable to these claims
The limitations of claims 13 and 14 recite the process is incorporated in a peer-to-peer database [claim 13] that is a blockchain [claim 14]. These limitations are recited at a high level of generality and therefore are treated as field of use. As field of use, the limitations do not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. For this reason, the analysis performed on claim 1 is also applicable to these claims.
Accordingly, claims 2-15 recite abstract ideas without significantly more and are therefore not drawn to eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Friedman et al. (US PGPub 20020013836), hereinafter referred to as Friedman.
Regarding claims 1 and 16, Friedman discloses an information processing apparatus (claim 1) and method (claim 16) comprising a processor that certifies a first learning unit of a learner (Fig 3; Paragraph 0053 discloses the tutor and student agreeing that the session is completed and the tutor creating a session (learning unit) report to the parent) on a basis of information indicating knowledge of an educator who educates the learner (Abstract; Fig 4a; Paragraphs 0020-0021, 0024 disclose the tutor (educator) being evaluated based on their skills and knowledge which is compiled into the tutor matrix) and a predetermined condition (Paragraph 0024 discloses the tutor matrices are compared and given values to determine the best tutor for the student; the system recommends tutors based on availability, compatibility, and fitting qualifications (conditions)).
In regards to claim 2, Friedman further discloses the information processing apparatus according to claim 1, wherein the knowledge of the educator is expressed numerically (Abstract; Fig 4a; Paragraph 0021 discloses the tutor evaluation criteria are quantified as numeric values), and the predetermined condition is that a value of the information indicating the knowledge of the educator is larger than a first threshold value for determining possession of knowledge required to be qualified as an educator (Abstract; Paragraph 0024 discloses the tutor weight matrix having a qualifier value for them to tutor).
In regards to claim 3, Friedman further discloses the information processing apparatus according to claim 1, wherein the processor further certifies the first learning unit on a basis of information indicating knowledge of the learner (Paragraphs 0016-0018, 0022-0027 disclose a student profile and weighting matrix indicating the knowledge of the student (learner)).
In regards to claim 4, Friedman further discloses the information processing apparatus according to claim 3, wherein the knowledge of the educator and the knowledge of the learner are expressed numerically (Abstract; Paragraphs 0017-0021; Figs 4a, 4b show the learner and educator knowledge expressed numerically in the matrices), and the predetermined condition is that a difference between a value of the information indicating the knowledge of the educator and a value of the information indicating the knowledge of the learner is larger than a second threshold value (Abstract; Paragraphs 0030-0033 disclose the student and teacher matrices being used to calculate adjusted values to qualify the tutors based in part on if the tutors characteristics match the student matrix (differences between values)).
In regards to claim 5, Friedman further discloses the information processing apparatus according to claim 3, wherein the knowledge of the learner is expressed numerically (Abstract; Paragraphs 0017-0021; Figs 4b show the learner knowledge expressed numerically in the matrix), and the predetermined condition is that a value of the information indicating the knowledge of the learner is larger than a third threshold value for determining that the learner has knowledge for learning (Abstract; Paragraphs 0016-0020, 0028-0032 disclose the learner matrix having values for student knowledge (i.e. need for math tutoring) and the education level of the student (knowledge the learner possesses) such that the student is of a sufficient (larger value) level to receive the tutoring).
In regards to claim 6, Friedman further discloses the information processing apparatus according to claim 1, wherein the predetermined condition is that learning performed by the learner has relevance to a registered topic (Abstract; Paragraph 0012, 0016 disclose the educational model including the criteria of the subject matter, level of difficulty, and type of tutoring needed and the relevance of a topic taught/learned by defining the level of specificity in the criteria, i.e. mathematics being broad compared to more specific fractions or algebra being more relevant).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Payne et al. (US PGPub 20120190002), hereinafter referred to as Payne.
In regards to claim 7, the claim limitation “calculate a number of hops indicating a number of times of knowledge propagation” is broad and can be interpreted multiple ways, but for the sake of prosecution, the limitation is interpreted to mean a number of times a learning unit is propagated between individuals from an original educator to a final learner. Friedman further teaches the information processing apparatus according to claim 1, wherein the processor is configured to: 
obtain, as information associated with the educator (Paragraphs 0020-0021 disclose the tutor weighting matrix including information associated with the tutor (educator)), information associated with a second learning unit different from the first learning unit (Paragraphs 0016, 0020-0021 teach that the tutoring can be on any subject such as math and the teacher’s background includes weighting on various subjects, skills, and topics (multiple learning subjects/units), additionally, a second learning unit in this case would be considered a duplication of the learning unit limitation and thereby has no patentable significance since it does not create a new and unexpected result, see In re Harza);
the predetermined condition is that the number of hops is within a predetermined number of times (Abstract; Paragraphs 0030-0033 disclose the student and teacher matrices being used to calculate adjusted values to qualify the tutors (predetermined condition) based on the tutor’s characteristics which can include adjusted values (weights) based on other characteristics relevant to the tutor’s proficiency, including the number of hops as discussed below).
Friedman does not teach calculate a number of hops indicating a number of times of knowledge propagation from the educator having the second learning unit to the learner on a basis of the information associated with the second learning unit.
Payne teaches recording training a qualified trainer training a number of trainers (first learning unit) who then train a number of trainees (second learning unit) with each intermediary indicating knowledge propagation is well known in prior art and includes tracking each trainer to trainee event (counting/calculating the number of hops from the educator (trainer) to a learner (trainee)) (Paragraphs 0004, 0059-0063).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman to incorporate the teachings of Payne by incorporating the steps of tracking and counting training events between trainers and trainees/trainers such that tutors can train learners who in turn tutor other learners and be recorded as such, as both references and the claimed invention are directed at learning management systems for interactions between educators and learners. By incorporating the steps of Payne, one of ordinary skill in the art would modify Friedman to record and count (calculate) the number of learning/teaching events (the number of hops) between an educator and a learner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Payne with Friedman’s system and method in order to give the system further criteria on the qualifications of a tutor and learner interaction.
In regards to claim 8, Friedman further discloses wherein the processor weights the number of hops on a basis of a number of people intervening between the educator having the second learning unit and the learner (Abstract; Paragraphs 0030-0033 disclose the teacher matrix and criteria being used to calculate adjusted values (weights) to qualify the tutors based in part on if the tutors characteristics (including hops per the rejection of claim 7 above)).
In regards to claim 9, Friedman further discloses wherein the processor obtains information associated with a method of propagation of knowledge (Abstract; Fig 6; Paragraphs 0015-0016, 0036-0040 disclose the tutoring including types of tutoring (method of propagation) including self-study and one-on-one tutoring), and the processor weights the number of hops on a basis of the method of propagation of knowledge (Abstract; Paragraphs 0030-0033 disclose the teacher matrix and criteria being used to calculate adjusted values (weights) to qualify the tutors based in part on if the tutors characteristics, in this case the type of tutoring (method of propagation)).
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of ABTS (US PGPub 20150242979).
In regards to claim 10, Friedman does not teach the information processing apparatus according to claim 1, wherein the processor further certifies the first learning unit using evaluation information for evaluating learning of the learner.
ABTS teaches wherein the processor further certifies the first learning unit using evaluation information for evaluating learning of the learner (Paragraph 0061-0069, 0124-0126 teach giving evaluations to the student or practitioner (learner) to evaluate if they have learned/gained the PSLED (learning unit)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman to incorporate the teachings of ABTS by incorporating the steps of giving the learner an evaluation related to the learning units, as both references and the claimed invention are directed at learning management systems for interactions between educators and learners. By incorporating the steps of ABTS, one of ordinary skill in the art would modify Friedman to certify the learning units based on the learners evaluation information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from ABST with Friedman’s system and method in order to evaluate student learning and confirm the learner understood the learning unit to certify the tutoring was successful.
In regards to claim 11, Friedman further discloses the processor obtains the evaluation information from a connected device that obtains the evaluation information (Paragraph 0014-0015; Fig. 1 shows the student (learner) accesses the system through a PC connected through the internet (connected device) to input criteria and data including the evaluation per the rejection of claim 10 above).
In regards to claim 12, Friedman further discloses wherein the evaluation information includes any one of information associated with action of the learner, biological information of the learner, and information associated with a usage status of the connected device (Abstract; Paragraphs 0017-0018, 0020-0024 disclose the system gathering data including student and tutor profiles (biological information), the actions performed by the student (requests for tutoring, needs, etc.), and the availability of the connected device including detecting if the device is connected to the system (usage status)).
In regards to claims 13 and 14, Friedman does not teach wherein the processor registers information associated with the first learning unit that has been certified in a P2P database and the P2P database is a blockchain.
ABTS further teaches a similar system in which the learning units are certified in a network of databases (P2P database) composed of educational/learning blocks that are certified individual and integrated within the database (blockchain) in order to more efficiently document student learning credit (Paragraphs 0048-0061, 0064-0065, 0068-0069). Per the Merriam-Webster dictionary, Blockchains are defined as “a digital database containing information (such as records of financial transactions) that can be simultaneously used and shared within a large decentralized, publicly accessible network” and “an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way”. ABTS teaches a system consisting of multiple databases across different sources that are linked together and communicate with each other (0052, 0061) (P2P database) that is accessible to multiple types of users including students, parents, teachers, faculty, and others (publicly accessible) and includes educational content and experiences in the form of PSLED blocks which are recorded and integrated within the database (0052-0056). The blocks are a ledger of educational content that can be further connected and combined into curriculums and lessons (0056) and are available to the users in a decentralized, open source format (0064-0065).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman to incorporate the teachings of ABTS by substituting the P2P database system of ABTS as the network of Friedman, as both references and the claimed invention are directed at learning management systems for interactions between educators and learners. By incorporating the steps of ABTS, one of ordinary skill in the art would modify Friedman to certify the learning units within a P2P database that is a blockchain. One of ordinary skill in the art would expect to obtain predictable results as both are databasing systems known in the art to be obvious to try. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from ABST with Friedman’s system and method in order to more efficiently document student’s learning units from various students and learning events/units.
In regards to claim 15, Friedman further discloses wherein the information associated with the first learning unit includes any one of information associated with a learned topic (Abstract; Paragraphs 0012, 0016 disclose the subject matter tutored (topic)), information associated with the educator (Paragraphs 0020-0026; tutor weighting matrix), information associated with the learner (Paragraphs 0017-0018, 0022, 0026-0027; student profile and weighting matrix), information associated with a learning time (Paragraphs 0023-0024, 0053; total session time duration), and information associated with a learning method (Paragraphs 0016-0017; type of tutoring).

Conclusion
Accordingly, claims 1-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                            
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715